DETAILED ACTION
The Amendment filed 03/15/21 has been entered.  In light of the substantive claim amendments, certain objections 112, 102 and 103 rejections are withdrawn.  However, revised 112 and parallel 102 and 103 rejections are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4 and 9-11 are rejected because claim 1 contains numerous indefinite limitations.  First, claim 1 recites “a space between coil portions within the reference region is equal to a reference value L.”  See claim 1, lines 8-9.  Does Applicant intend to refer to --adjacent-- coil portions, after --one full turn--, or simply that --the pitch is L--?  Otherwise, the limitation may be broadly construed to permit a distance L between any two parts of any two coil portions on the coil spring.  Second, it is unclear what it means that the first pitch angle Pa “causes” displacement of the space between coil portions per turn to be the reference value L.  See claim 1, lines 14-15.  Wouldn’t any non-zero pitch angle eventually cause the space between coil portions to be L at some point?  Does Applicant intend to recite that --the rate of increase of the pitch angle is such that it would result in a pitch value of L after exactly one turn-- beginning from the first end of the coil spring?  
Claims 2-4 are rejected because claim 2 contains numerous indefinite limitations.  First, the claim redefines “m number of turns” and “n number of turns,” but it is unclear if these values are the same as those recited in claim 1, where they were first defined.  See claim 2, lines 3-5.  Second, the claim redefines “a first pitch angle Pa” and “a second pitch angle Pb,” but it is unclear if these pitch angles are the same as those associated with the first end region or not.  See claim 2, lines 7-10.  For example, the last limitation states that Pb is “greater than the first pitch angle Pa,” but which “Pa” is being referred to here?
Claims 5-8 are rejected because claim 5 contains numerous indefinite limitations.  First, claim 5 recites that the rate of change of the pitch angle of the first end region is “greater than a rate of change of the reference pitch angle Pa.”  See claim 5, lines 16-17.  A “rate of change” of pitch angle MUST refer to a specific point or region of the coil, not solely a “reference pitch angle.” Referring to a “rate of change” of a hypothetical angle is nonsensical, lacking in any real meaning.  Second, claim 5 recites “a space between coil portions within the reference region is equal to a reference value L.”  See claim 5, lines 8-9.  Does Applicant intend to refer to --adjacent-- coil portions, after --one full turn--, or simply that --the pitch is L--?  Otherwise, the limitation may be broadly construed to permit a distance L between any two parts of any two coil portions on the coil spring.  Third, it is unclear what it means that the first pitch angle Pa “causes” displacement of the space between coil portions per turn to be the reference value L.  See claim 2, lines 12-14.  Wouldn’t any non-zero pitch angle eventually cause the space between coil portions to be L at some point?  Does Applicant intend to recite that --the rate of increase of the pitch angle is such that it would result in a pitch value of L after exactly one turn-- beginning from the first endpoint of the coil spring?  Fourth, Applicant may wish to make clear that the “pitch angle” varies and/or continually increases.  When claim 5 first defines “a pitch angle,” one skilled in the art would construe this to mean a single value for a pitch angle, but then claim 5 refers to the “rate of change” of the pitch angle, which may lead to some confusion. 
Claims 6-8 are further rejected because claim 6 redefines numerous claim terms like “a pitch angle,” “a rate of change of the pitch angle” and “a reference pitch angle Pa,” but this double inclusion is improper and confusing.  See claim 6, lines 4-9.  For example, the last limitation recites “the rate of change of the pitch angle is greater than a rate of change of the reference pitch angle Pa,” but it is unclear if any of these values refer to those defined in claim 5 in connection with the first end region.  At least in claim 5 the similar limitation referred to “the pitch angle of the first end region.”  Also, is there more than one reference pitch angle Pa?  Why is it being redefined?  
Claim 12 is rejected because it is unclear if the “first pitch angle” and “second pitch angle” are single values or variable values (i.e., continually increasing).  When claim 12 first defines “a first pitch angle” and “a second pitch angle,” one skilled in the art would construe this to mean a single value for a pitch angle, but then the claim later refers to the “rate of change” of these pitch angles, which may lead to some confusion. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Clark
Claim(s) 1-4 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (U.S. Patent No. 2,260,606).  Clark is directed to a coil spring.  See Abstract.
Claim 1: Clark discloses a coil spring [see annotated Fig. 1, infra], comprising: a plurality of coil portions defining a helical space; a first end region [see Fig. 1, infra (A to E)] of the helical space disposed at a first end of the coil spring; a second end region [see Fig. 1 (bottom is identical to top)] of the helical space disposed at a second end of the coil spring and opposite the first end region; and a reference region [see Fig. 1, infra (from E downwards)] of the helical space disposed between the first end region and the second end region, wherein, in a natural length state, a space between coil portions within the reference region is equal to a reference value L, where L is greater than zero, wherein the first end region comprises: a first end outer part [see Fig. 1, infra (B to C)] for m number of turns of the helical space, where 0 < m < 1, and a first end inner part [see Fig. 1, infra (C to E)] that extends from the first end outer part for n number of turns of the helical space, where 0 < n < 1 and (m + n) < 1, wherein the first end outer part has a first pitch angle Pa (X) that causes the displacement of the space between coil portions per turn of the helical space to be the reference value L, and wherein the first end inner part has a second pitch angle Pb (Y) greater than the first pitch angle Pa.  See Fig. 1, infra.

    PNG
    media_image1.png
    346
    449
    media_image1.png
    Greyscale


Claim 2: Clark discloses that the second end region comprises: a second end outer part for m number of turns of the helical space, where 0 < m < 1, and a second end inner part that extends from the second end outer part for n number of turns of the helical space, where 0 < n < 1 and (m + n) < 1, wherein the second end outer part has a first pitch angle Pa (X) that causes the displacement of the space between coil portions per turn of the helical space to be the reference value L, and wherein the second end inner part has a second pitch angle Pb (Y) greater than the first pitch angle Pa.  See Fig. 1, infra (bottom is same at top). 
Claim 3: Clark discloses that the space between coil portions at inner end positions [see Fig. 1, infra (E)] in the axial direction of the first and second end inner parts are equal to L [see Fig. 1 (P” may be equal to P)], and wherein a first side and a second side in the axial direction of the reference region are connected to the inner end positions in the axial direction of the first and second end inner parts, respectively.  See Fig. 1, infra.  
Claim 4: Clark discloses that the distance of spaces between coil portions at inner end positions [see Fig. 1, infra (E)] in the axial direction of the  first and second end inner parts is greater than L [see Fig. 1 (P” may be greater than P)], and wherein the helical space further includes a first transitional region [see Fig. 1 (the region where pitch changes from P” to P)] positioned between an inner end position of the first end inner part and a first side of the reference region in the axial direction, wherein the space between coil portions within the first transitional region decreases in the axial direction from the first end inner position of the first end inner part along the helical shape of the helical space toward the first side of the reference region and becomes the reference value L [see Fig. 1 (when P” is greater than P, there must be a decreasing portion to reference region where pitch is P)] wherein the helical space further includes a second transitional region positioned between the inner end position of the second end inner part and a second side of the reference region in the axial direction [see Fig. 1 (bottom is identical to top)], and wherein the space between coil portions within the second transitional region decreases in the axial direction from the inner end position of the second end inner part along the helical shape of the helical space toward the second side of the reference region and becomes the reference value L [see id.].  See Fig. 1. 
Claim 11: Clark discloses that the number of turns of the helical space from a first reference point of the first rend region to a second reference point of the second end region is an integral multiple.  See Fig. 1 (points may be chosen in respective regions to meet limitation). 
Claim 12: Clark discloses a coil spring [see annotated Fig. 1, supra], comprising: a plurality of coil portions defining a helical space; a first end region [see Fig. 1, supra (A to E)] of the helical space disposed at a first end of the coil spring; a second end region [see Fig. 1 (bottom is identical to top)] of the helical space disposed at a second end of the coil spring and opposite the first end region; and a reference region [see Fig. 1, supra (from E downwards)] of the helical space disposed between the first end region and the second end region, wherein, in a natural length state, a space between coil portions within the reference region is equal to a reference value L, where L is greater than zero, wherein the first end region comprises: a first end outer part [see Fig. 1, supra (A to B)] for m number of turns of the helical space, where 0 < m < 1, and a first end inner part [see Fig. 1, supra (B to D)] that extends from the first end outer part for n number of turns of the helical space, where 0 < n < 1 and (m + n) < 1, wherein the first end outer part has a first pitch angle Pa (X) and the first end inner part has a second pitch angle Pb (Y), wherein a rate of change of the second pitch angle Pb is greater than a rate of change of the first pitch angle Pa [see Fig. 1, supra, (rate of change of pitch angle from B to D, increasing from X to Y, is greater than pitch angle from A to B that is constantly X)].  See Fig. 1, supra. 
REJECTION #2: Hasegawa
Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (U.S. Patent Pub. No. 2002/0011090).  Hasegawa is directed to an inclined coil spring.  See Abstract.
Claim 1: Hasegawa discloses a coil spring [see Fig. 1], comprising: a plurality of coil portions defining a helical space; a first end region [see Fig. 2, (from 0.0 to before 1.0)] of the helical space disposed at a first end of the coil spring; a second end region [see Fig. 2 (after 4.0)] of the helical space disposed at a second end of the coil spring and opposite the first end region; and a reference region [see Fig. 2 (between 1.0 and 4.0)] of the helical space disposed between the first end region and the second end region, wherein, in a natural length state, a space between coil portions within the reference region is equal to a reference value L [see Fig. 2 (about 70)], where L is greater than zero, wherein the first end region comprises: a first end outer part [see Fig. 2 (0.0 to the 3rd point)] for m number of turns of the helical space, where 0 < m < 1, and a first end inner part [see Fig. 2 (from 3rd point to the 5th point)] that extends from the first end outer part for n number of turns of the helical space, where 0 < n < 1 and (m + n) < 1, wherein the first end outer part has a first pitch angle Pa that causes the displacement of the space between coil portions per turn of the helical space to be the reference value L [see Fig. 2 (extrapolating from 3rd to 5th point will approach 70 before full turn)], and wherein the first end inner part has a second pitch angle Pb greater than the first pitch angle Pa [see Fig. 2 (pitch at 4th to 5th points is greater than pitch at 0.0 to 2nd point)].  See Figs. 1, 2. 
Claim 11: Hasegawa discloses that the number of turns of the helical space from a first reference point of the first rend region to a second reference point of the second end region is an integral multiple.  See Fig. 1 (points may be chosen in respective regions to meet limitation). 
Claim 12: Hasegawa discloses a coil spring [see Fig. 1], comprising: a plurality of coil portions defining a helical space; a first end region [see Fig. 2 (from 0.0 to before 1.0)] of the helical space disposed at a first end of the coil spring; a second end region [see Fig. 2 (after 4.0)] of the helical space disposed at a second end of the coil spring and opposite the first end region; and a reference region [see Fig. 2 (between 1.0 and 4.0)] of the helical space disposed between the first end region and the second end region, wherein, in a natural length state, a space between coil portions within the reference region is equal to a reference value L [see Fig. 2 (about 70)], where L is greater than zero, wherein the first end region comprises: a first end outer part [see Fig. 2 (0.0 to the 3rd point)] for m number of turns of the helical space, where 0 < m < 1, and a first end inner part [see Fig. 2 (from 3rd point to the 5th point)] that extends from the first end outer part for n number of turns of the helical space, where 0 < n < 1 and (m + n) < 1, wherein the first end outer part has a first pitch angle Pa and the first end inner part has a second pitch angle Pb, wherein a rate of change of the second pitch angle Pb is greater than a rate of change of the first pitch angle Pa [see Fig. 2 (tangent taken at portion between 3rd and 4th points is greater than tangent taken at portion between 0.0 and 2nd point)].  See Figs. 1, 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1: Clark in view of Umezawa
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Umezawa et al. (U.S. Patent Pub. No. 2005/0051937).  Umezawa is directed to a helical compression coil spring having a discontinuous end. See Abstract.
Claim 5: Clark discloses a coil spring [see annotated Fig. 1, supra], comprising: a plurality of coil portions defining a helical space; a first end region [see Fig. 1, supra (A to just before E)] of the helical space disposed at a first end of the coil spring; a second end region [see Fig. 1 (bottom is identical to top)] of the helical space disposed at a second end of the coil spring and opposite the first end region; and a reference region [see Fig. 1, supra (from E downwards)] of the helical space disposed between the first end region and the second end region, wherein, in a natural length state, a space between coil portions within the reference region is equal to a reference value L, where L is greater than zero, wherein the first end region extends for m number of turns of the helical space, where 0 < m < 1, wherein the first end region has a pitch angle greater than a reference pitch angle Pa that would cause the displacement of the space between coil portions per turn of the helical space to be the reference value L [see Fig. 1, supra (pitch angle Y at C to D is greater than pitch angle Z after E)], wherein a rate of change of the pitch angle is constant [see Fig. 1, supra (pitch angle from C to D is a constant Y)], wherein the rate of change of the pitch angle of the first end region is greater than a rate of change of the reference pitch angle Pa [see Fig. 1, supra (rate of change of pitch angle from B to D, increasing from X to Y, is greater than reference region that is constantly Z)].  See Fig. 1, supra.  
Clark discloses all the limitations of this claim except for the edge region being “bent toward one side in an axial direction away from the helical space.” Umezawa discloses a first end coil part [see Fig. 1] that includes a first end coil part edge region [see Fig. 1 (2a)] that is bent toward one side in an axial direction of the coil spring away from the helical space.  See Fig. 1 (2b bent toward, 2a bent away).  It would have. been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a bend at the top/bottom of the coil because this is a common design feature, often used to ensure proper placement of the coil on a spring seat depending on an intended purpose and desired damping characteristics. 
Claim 6: Clark discloses that the second end region extends for m number of turns of the helical space, where 0 < m < 1, wherein the second end region has a pitch angle greater than a reference pitch angle Pa that would cause the displacement of the space between coil portions per turn of the helical space to be the reference value L, wherein a rate of change of the pitch angle is constant, wherein the rate of change of the pitch angle is greater than a rate of change of the reference pitch angle Pa.  See Fig. 1, supra (bottom same as the top). 
Claim 7: see claim 3 above. 
Claim 8: see claim 4 above. 
Claim 9: Clark discloses a first end coil part [see Fig. 1, supra (very top of coil, extending orthogonally to axis, to E)] having a first bearing surface arranged on an outer side of the first end of the coil spring; a second end coil part [see Fig. 1 (bottom same as top)] having a second bearing surface arranged on an outer side of the second end of the coil spring, a central coil part [see Fig. 1, supra (from E downwards)] disposed between the first and second end coil parts, wherein the first end coil part includes a first end coil part edge region [see Fig. 1 (very top of coil, extending orthogonally to axis)] extending from a first end on a first side of the coil spring in a longitudinal direction to a part forming a first reference point of the first end region, and a first end coil part transitional region [see Fig. 1, supra (from A to E)] extending from the first end coil edge region to the central coil part, and wherein the first bearing surface extends from the first end coil part edge region to the first end coil part transitional region across a border between the first end coil part edge region and the first end coil part transitional region.  See Fig. 1, supra. 
Clark discloses all the limitations of this claim except for the first coil part edge region being “bent toward one side of the coil spring in an axial direction” with respect to the first end coil part transitional region.  Umezawa discloses a first end coil part [see Fig. 1] that includes a first end coil part edge region [see Fig. 1 (2a)] that is bent toward one side in an axial direction of the coil spring compared with the first end coil part transitional region [see Fig. 1 (2b bent toward, 2a bent away)].  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a bend at the top/bottom of the coil because this is a common design feature, often used to ensure proper placement of the coil on a spring seat depending on an intended purpose and desired damping characteristics. 
Claim 10: Clark discloses that the second end coil part includes a second end coil part edge region extending from a second end on a second side of the coil spring in the longitudinal direction to a part forming a second reference point of the second end region, and a second end coil part transitional region extending from the second end coil edge region to the central coil part, and  wherein the second bearing surface extends from the second end coil part edge region to the second end coil part transitional region across a border between the second end coil part edge region and the second end coil part transitional region.  See Fig. 1 (bottom same as top). 
Clark discloses all the limitations of this claim except for the second coil part edge region being “bent toward one side of the coil spring in an axial direction” with respect to the second end coil part transitional region.  Umezawa discloses that the second end coil part edge region is bent toward another side of the coil spring in the axial direction as compared with the second end coil part transitional region See Fig. 1 (2b bent toward, 2a bent away).  See obviousness statement above. 
REJECTION #2: Hasegawa in view of Umezawa
Claims 5-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Umezawa. 
Claim 5: Hasegawa discloses a coil spring [see Fig. 1], comprising: a plurality of coil portions defining a helical space; a first end region [see Fig. 2, (from 0.0 to before 1.0)] of the helical space disposed at a first end of the coil spring; a second end region [see Fig. 2 (after 4.5)] of the helical space disposed at a second end of the coil spring and opposite the first end region; and a reference region [see Fig. 2 (between 1.0 and 4.0)] of the helical space disposed between the first end region and the second end region, wherein, in a natural length state, a space between coil portions within the reference region is equal to a reference value L [see Fig. 2 (about 70)], where L is greater than zero, wherein the first end region extends for m number of turns of the helical space, where 0 < m < 1, wherein the first end region has a pitch angle greater than a reference pitch angle Pa that would cause the displacement of the space between coil portions per turn of the helical space to be the reference value L [see Fig. 2 (extrapolating from 3rd to 5th point will approach 70 before full turn)], wherein a rate of change of the pitch angle is constant [see Fig. 2 (3rd to 5th point is a constant increase)], wherein the rate of change of the pitch angle of the first end region is greater than a rate of change of the reference pitch angle Pa [see Fig. 2 (increase from 3rd to 5th point is greater than constant pitch in reference region)]See Figs. 1, 2.  
Hasegawa discloses all the limitations of this claim except for the edge region being “bent toward one side in an axial direction away from the helical space.” Umezawa discloses a first end coil part [see Fig. 1] that includes a first end coil part edge region [see Fig. 1 (2a)] that is bent toward one side in an axial direction of the coil spring away from the helical space.  See Fig. 1 (2b bent toward, 2a bent away).  It would have. been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a bend at the top/bottom of the coil because this is a common design feature, often used to ensure proper placement of the coil on a spring seat depending on an intended purpose and desired damping characteristics. 
Claim 6: Hasegawa discloses that the second end region extends for m number of turns of the helical space, where 0 < m < 1, wherein the second end region has a pitch angle greater than a reference pitch angle Pa that would cause the displacement of the space between coil portions per turn of the helical space to be the reference value L [see Fig. 2 (extrapolating from 4th to 6th point on right side will approach 70 before full turn), wherein a rate of change of the pitch angle is constant [see Fig. 2 (4th to 6th point on right side is a constant increase)], wherein the rate of change of the pitch angle is greater than a rate of change of the reference pitch angle Pa [see Fig. 2 (increase from 4th to 6th point on the right side is greater than constant pitch in reference region)].  See Figs. 1, 2. 
Claim 9: Hasegawa discloses a first end coil part [see Fig. 2 (from 0.0 to 3rd point)] having a first bearing surface arranged on an outer side of the first end of the coil spring; a second end coil part [see Fig. 2 (right side, 1st to 3rd point)] having a second bearing surface arranged on an outer side of the second end of the coil spring, a central coil part [see Fig. 2 (between coils 1 to 4)] disposed between the first and second end coil parts, wherein the first end coil part includes a first end coil part edge region [see Fig. 2 (from 0.0 to 1st point)] extending from a first end on a first side of the coil spring in a longitudinal direction to a part forming a first reference point of the first end region, and a first end coil part transitional region [see Fig. 2 (1st point to 2nd point)] extending from the first end coil edge region to the central coil part, and wherein the first bearing surface extends from the first end coil part edge region to the first end coil part transitional region across a border between the first end coil part edge region and the first end coil part transitional region.  See Figs. 1, 2. 
Hasegawa discloses all the limitations of this claim except for the first coil part edge region being “bent toward one side of the coil spring in an axial direction” with respect to the first end coil part transitional region.  Umezawa discloses a first end coil part [see Fig. 1] that includes a first end coil part edge region [see Fig. 1 (2a)] that is bent toward one side in an axial direction of the coil spring compared with the first end coil part transitional region [see Fig. 1 (2b bent toward, 2a bent away)].  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a bend at the top/bottom of the coil because this is a common design feature, often used to ensure proper placement of the coil on a spring seat depending on an intended purpose and desired damping characteristics. 
Claim 10: Hasegawa discloses that the second end coil part includes a second end coil part edge region [see Fig. 2 (right side 1st to 2nd point)] extending from a second end on a second side of the coil spring in the longitudinal direction to a part forming a second reference point of the second end region, and a second end coil part transitional region [see Fig. 2 (right side 2nd to 3rd point)] extending from the second end coil edge region to the central coil part, and  wherein the second bearing surface extends from the second end coil part edge region to the second end coil part transitional region across a border between the second end coil part edge region and the second end coil part transitional region.  See Figs. 1, 2. 
Hasegawa discloses all the limitations of this claim except for the second coil part edge region being “bent toward one side of the coil spring in an axial direction” with respect to the second end coil part transitional region.  Umezawa discloses that the second end coil part edge region is bent toward another side of the coil spring in the axial direction as compared with the second end coil part transitional region See Fig. 1 (2b bent toward, 2a bent away).  See obviousness statement above. 

Response to Arguments
Applicant's arguments filed 03/15/21 have been fully considered but they are not persuasive. 
With regard to claim 1, Applicant argues that Clark does not include “at least two variable pitch regions.”  See Remarks, page 15.  First, there is no limitation in claim 1 that refers to “variable pitch” values or angles.  All that is required is that there are two parts of the first end region, with an ‘inner’ part having a larger pitch angle than the ‘outer’ part.   Clark properly discloses this since inner part (C to E) has a larger pitch angle than outer part (B to C).  See Fig. 1, supra.  All of this occurs within a first turn, despite Applicant’s contention to the contrary.  See Remarks, page 16. 
With regard to claim 5, Applicant first properly argues that Imaizumi does not disclose that the ends of the coil springs are bent “away from the helical space.”  See Remarks, page 17.  To address this amendment, a revised rejection with a different teaching reference, Umezawa, has been applied.  Second, Applicant contends that the “rate of change” limitations are not disclosed in Clark.  See Remarks, page 18.  In response, the limitation suffers from numerous 112 problems, including the recitation of a “rate of change” of “a reference pitch angle,” which is nonsensical.  A rate of change of a pitch angle would need to refer to a specific point or region on the coil spring, not a hypothetical pitch angle.  Also, the pitch angle in Clark does vary in the first end region, from B to D (i.e., pitch angle increases from X to Y), which is greater than the constant pitch angle in the reference region, assuming that is what Applicant intends to refer to.  See Fig. 1, supra.  Thus, the limitation is properly met even with a generous construction of the claim language. 
With regard to claim 12, Applicant makes a conclusory statement that Clark does not disclose a rate of change of the inner part pitch angle Pb being greater than a rate of change of the outer part pitch angle Pa.  See Remarks, pages 18-19.  In response, conclusory arguments are not persuasive.  Clark discloses an increasing pitch angle from B to D, which is a greater rate of change than the constant pitch angle from A to B.  See Fig. 1, supra.  
Applicant should consider substantial additional clarifying amendments, not only to overcome the 112 rejections, but to more robustly define the beginning and end of each section, the variable and continuous nature of the pitch angles in those sections, and what the reference value L and reference pitch angle Pa represent (both in the abstract as an extrapolation of the coil spring’s pitch curve, and as an actual pitch value and angle in the reference region). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 18, 2021